Hoyt, J.
(dissenting). — I am unable to agree with the conclusions of the majority of the court in this case. If it is conceded that a taxpayer of a county, simply as such, has a right to appeal to the courts to prevent such action by county officials as will lead to the illegal disposition of the property or funds of the county (and such I understand to be the position of the majority of the court), I can see no reason why a taxpayer of a state, as such, cannot invoke the aid of the courts to prevent like illegal action on the part of state officers. It is true he is one degree further removed from the threatened injury, but I cannot see that such fact can affect the principle involved. The taxpayer of the county may apply for relief, not because he is to be affected by the proposed illegal action in a different manner from every other taxpayer in the county, but simply because, as such taxpayer, he is so interested in the property or funds of the county that he may ask the court to protect the same from illegal disposition. The taxpayer of the state bears exactly the same relation, excepting in degree, to the property or funds of the state as does the taxpayer of the county to its funds or property; and to hold that in one case the courts are open to the taxpayer, and in the other not, seems to me inconsistent and contrary to the course of courts in dealing with matters of this kind. It is the pecuniary interest of the taxpayer that gives him the right to appeal to the courts, and not the grade or character of the officer whose illegal action he seeks to prevent. The amount of such pecuniary interest has never been held material, for the complaint, if sustained at all, has always been so sustained regardless of the amount of taxes which that particular taxpayer might be called upon to pay. It *68has never been held necessary to allege that complainant was a large taxpayer. Hence it cannot be said that the pecuniary interest of the taxpayer of the state is, by reason of his remoteness, too small to qualify him as a complainant. Besides, if the amount of the injury was to be taken into account, it might well happen that the individual interest of a particular taxpayer might be more largely affected by the action of the officers of the state than by almost any act that could be done by the officers of a county.
But it is said that the state is sovereign, and that from this fact a distinction can be drawn. It is true the state is sovereign, but what is it that makes up such sovereignty? The people of the state. And I cannot concede that there is an artificial something that is over and above the whole people of the state as such. Every citizen, as a constituent part of such sovereignty, is equally interested that the agents thereof do their duty; and were it not for the fact that, as a general rule, courts only deal with pecuniary rights, I see no reason why any citizen could not put in motion the judicial department of the state to prevent illegal action on the part of its officers. But, as such is the fact, only a taxpayer can make such appeal; and, if he can thus appeal as a taxpayer of a county, I see nothing growing out of his relation to the state to prevent a like appeal to protect his interests as a taxpayer thereof. The majority of the court seem to have realized the force of considerations like these, and, to meet them, have suggested all sorts of probable or possible evils which might result if the individual taxpayer of the state was allowed thus to interfere with the proposed action of its officers. There would be much force in the suggestions of the majority in this regard were it within the power of such taxpayer, of his own motion, to so interrupt the business of the state, for then an evil-disposed person might causelessly so interfere; but when it is remembered that all such taxpayer can do is *69to go into a court of competent jurisdiction and state the facts upon which he relies for relief, and take the judgment of such court thereon, before anything can be done to affect the action of the state, the danger is more fanciful than real. If courts can be trusted to interfere with the action of county officers in a proper case, I see no danger in their being likewise trusted in regard to the officers of the state. If it is necessary that the funds and property of the county should be guarded, not only by the prosecuting attorney thereof, but also by every taxpayer therein, the same reasons will require that the property and funds of the state should be likewise guarded, not only by the attorney general, but also by every taxpayer; and this is especially so, as the duty of the prosecuting attorney to protect the property and interests of the county is more clearly defined than is that of the attorney general to protect those of the state. If the contention of the majority is true, the taxpayers of the state are absolutely powerless, and must sit quietly by and see the officers of the state do things which are clearly illegal, and which may result in incalculable losses to the state. The attorney general may bo incompetent or corrupt, and may therefore refuse to institute proceedings to prevent actions however illegal, and the funds and property of the state bo placed at the mercy of state officers, who, by corruption or incompetency, may produce or allow such a disposition of the property or funds of tho state, during their term of office, and before they could be reached by the slow process of impeachment, as would practically ruin the state. To hold that such a thing is possible under our form of government, where the courts in all matters are made the final arbiters to decide as to the legality or illegality of almost every kind of action, simply because it is possible that such courts might improperly prevent certain proposed actions on the part of such officers, seems to me entirely untenable. The county can be *70fully protected against any illegal combination or conspiracy by which its funds or property are to be squandered, or applied to illegal uses, while the state, under the same circumstances, is held to be powerless.
I am of the opinion that every taxpayer of a city or county has a right to ask the courts to interfere between the taxpayers thereof and any proposed illegal action of its officers by which an illegal disposition of the funds or property of the city or county is threatened; and that in like manner any taxpayer of the state may ask the courts to interfere in a like case to prevent any illegal action by which the property or funds of the state are likewise threatened. If in either case the taxpayer appeals to the courts when no reason for such appeal exists, it will be presumed that lie will be dismissed therefrom and mulcted in costs. This presumption and power of the courts to protect themselves will lead the taxpayer to ask their interposition with caution and only when, in his opinion, an urgent necessity exists. Courts, of course, will proceed with great care in these as in all other matters of such supreme importance,and will only put in force theirmachinery to prevent the county or state authorities from acting when the threatened action is clearly illegal and will result in great loss to the taxpayers of the county or state; and to hold that because the courts might possibly be wrong in any case, and improperly tie the hands of the county or state officials, they must not move at all, would apply with like force to every important question which the courts might be called upon to decide. If the prosecuting attorney or attorney general set on foot the proceedings, it is still the courts which must decide as to their propriety, the same as they would if the proceedings were instituted by a taxpayer; so that the effect upon the state or county officials would be the same in one case as in the other, and the only difference would be that the courts might be more often *71appealed to if the rule herein contended for were adopted; but, as we have suggested, courts always have abundant power to protect themselves. In my opinion, the relator in this case was a competent party to institute and maintain the action, and the decision of the court below should be affirmed.